DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            ROGER FISCHER,
                               Appellant,

                                       v.

                            DONA WATERMAN,
                                Appellee.

                                No. 4D21-410

                            [September 2, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Betsy Benson, Judge; L.T. Case Nos. 19-9982 COCE (56)
and 19-26025 CACE.

   Roger Fischer, Fort Lauderdale, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.